                            UNITED STATES
                  Case 20-50130-JTD       BANKRUPTCY
                                     Doc 1-2          COURT Page 1 of 1
                                             Filed 01/22/20
                                           DISTRICT OF DELAWARE

   In re                                                  Chapter 7

   J & M Sales, Inc., et al., 1                           Case No.: 18-11801 (JTD)

                                              Debtors.    (Jointly Administered)
   George L. Miller, not individually, but as
   Chapter 7 Trustee of J & M Sales, Inc., et al.,        Adv. No. Refer to Summons

                                             Plaintiff,
   vs.

   Compass Industries, Inc.,
                                        Defendant(s).

                         NOTICE OF DISPUTE RESOLUTION ALTERNATIVES

         As party to litigation you have a right to adjudication of your matter by a judge of this Court. Settlement of
your case, however, can often produce a resolution more quickly than appearing before a judge. Additionally,
settlement can also reduce the expense, inconvenience, and uncertainty of litigation.

         There are dispute resolution structures, other than litigation, that can lead to resolving your case.
Alternative Dispute Resolution (ADR) is offered through a program established by this Court. The use of these
services are often productive and effective in settling disputes. The purpose of this Notice is to furnish general
information about ADR.

          The ADR structures used most often are mediation, early-neutral evaluation, mediation/arbitration and
arbitration. In each, the process is presided over by an impartial third party, called the “neutral.”

         In mediation and early neutral evaluation, an experienced neutral has no power to impose a settlement on
you. It fosters an environment where offers can be discussed and exchanged. In the process, together, you and your
attorney will be involved in weighing settlement proposals and crafting a settlement. The Court in its Local Rules
requires all ADR processes, except threat of a potential criminal action, to be confidential. You will not be
prejudiced in the event a settlement is not achieved because the presiding judge will not be advised of the content of
any of your settlement discussions.

          Mediation/arbitration is a process where you submit to mediation and, if it is unsuccessful, agree that the
mediator will act as an arbitrator. At that point, the process is the same as arbitration. You, through your counsel,
will present evidence to a neutral, who issues a decision. If the matter in controversy arises in the main bankruptcy
case or arises from a subsidiary issue in an adversary proceeding, the arbitration, though voluntary, may be binding.
If a party requests de novo review of an arbitration award, the judge will rehear the case.

       Your attorney can provide you with additional information about ADR and advise you as to whether
and when ADR might be helpful in your case.

Dated: January 16, 2020                                                       /s/ Una O’Boyle
                                                                                Clerk of Court




1 Debtors in these Chapter 7 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: J & M Sales Inc. (4697); National Stores, Inc. (4874); J&M Sales of Texas, LLC (5979); FP Stores,
Inc. (6795); Southern Island Stores, LLC (8099); Southern Island Retail Stores LLC (4237); Caribbean Island
Stores, LLC (9301); Pazzo FNB Corp. (9870); Fallas Stores Holdings, Inc. (6052); and Pazzo Management LLC
(1924).

                                                  -1-                 NOTICE OF DISPUTE RESOLUTION ALTERNATIVES
                                                                                                       \5Nov10, 0:05
